Title: From George Washington to Brigadier General Jedediah Huntington, 26 June 1779
From: Washington, George
To: Huntington, Jedediah


        
          Dr Sir
          Head Qrs New Windsor June 26: 1779
        
        I have received Your favor—and am much concerned to hear of the uneasiness among the Captains and Subalterns of your Brigade. From the confidence I have in their zeal and attachment to the Interests of their Country, I am persuaded they will not indulge it—or permit it to rise, to an injurious height. They will reflect that there are a Thousand things which we all wish, but which from the peculiar nature of our circumstances, cannot be obtained. I have no authority to reduce and incorporate the Regiments; neither could the Officers,

who would be supernumerary on such an event, receive the pay you mention, under any regulations now existing. I should be happy as well as they, if their commands were more respectable, but they will consider the difficulties which attend the recruiting of Men—and that theirs in point of respectability are equal to any in the Army. There is not a command in the whole line by any means complete, when compared with the establishment—and if this was to operate as a reason—there would be no Officers left. You will I am assured, use your influence to compose matters. I am Dr sir with great esteem & regard Yr Most Obedt sert
        
          Go: Washington
        
      